DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis should be provided in th4e specification for the following claim terminology, without adding new matter:
“generate control signals to control movement . . . based on the prediction such that the first vehicle system does not derate” (e.g., claim 1);
“the predictive deration model determining” (claim 6);
“one or more processors [] configured to generate the reduced power output” (claim 9); and
“generate the control signals to modify one or more vehicle characteristics” including the type of propulsion-generating vehicle (claims 11 and 18).
Claim Objections
Claim 18 is objected to because of the following informalities:  in line 1 of claim 18, it appears a transitional phrase (after “claim 13,”) necessary for grammatical correctness (e.g., such as “wherein”) is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 13, and 20, applicant has apparently not previously described, in sufficient detail, by what algorithm1 or by what steps or procedure2 he caused the one or more processors to generate any and/or all control signals to control movement of the first vehicle system along the route based on the prediction such that the first vehicle system does not derate.  No “generat[ion]” of any “control signal[s]” by the processor(s) appears to be particularly described in the specification, and moreover “control signal[s]” that are somehow “based on [a] prediction” are apparently not described in the specification.  Moreover, the full scope3 of any or all such control signals (e.g., perhaps for increasing engine cooling using a variable thermostat, switching fuel sources, cooling/dehumidifying intake air with a Peltier element, regenerating a DPF[4] to reduce exhaust backpressure, etc.) that may or might be generated to result in “the first vehicle system [not] derat[ing]” has apparently not been described by applicant.  Similarly, the full scope of the algorithms or steps/procedure by which the claimed functional control signals recited in claims 8, 10, 11, 15, 17, and 18 (e.g., for example, functioning to modify one or more characteristics of the first vehicle system) are generated so as to perform the recited function(s) has also not been described in the specification.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the full scope of the claimed invention, but has only described a desired result, e.g., that any and all control signals which might perform the recited function(s) should be generated.
For example only, if the vehicle system is operating above 10,000 ft elevation (e.g., near the Continental Divide), or at hot ambient temperatures, how did applicant generate control signals so that the engine does not derate and instead produces the rated or designed horsepower of the engine, when the power output of diesel engines (e.g., turbocharged engines) might typically goes down by, for example only, 1% to 2% per 1000 ft elevation (SAE, 1966) or by 1% for every 5°F above 85°F (Springer, 2007)? That is, how then did applicant generate control signals so that the output of the engine did not go down (“derate”) e.g., based on temperature altitude/pressure, and/or other environmental conditions (e.g., humidity)?  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the full scope of the claimed invention, but has only described a desired result.
Regarding claims 1, 4, and 13, applicant has apparently not previously described, in sufficient detail, by what algorithm, or by what steps or procedure, he or the one or more processors “generate[d]” the predictive deration model based on the historical data of deration events.  No particular details of the generation of the model, or of how the one or more processors were configured to generate the model based on the historical data, are apparently described (see e.g., published paragraph [0067], [0079], etc.).  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the full scope of the claimed invention, but has only described a desired result (e.g., that any and all control signals should be generated).
Regarding claims 11 and 18, applicant has apparently not previously described, in sufficient detail, by what algorithm, or by what steps or procedure, the control signals were generated to modify one or more vehicle characteristics including one or more of a type of propulsion-generating vehicle in the first vehicle system.  No use of control signals (generated by processor(s)) to modify the “type” of propulsion-generating vehicle in the first vehicle system is seen in the specification.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the full scope of the claimed invention, but has only described a desired result.
Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, in claim 13, line 3, and in claim 20, line 7, and throughout the claims, “a deration event” is unclear and not reasonably certain5 from the teachings of the specification.
In particular, published paragraph [0023], as an apparent special definition, teaches this:
[0023] As referred to herein, “deration” and “deration events” refer to situations in which an engine is not capable of producing a power output that corresponds to the rated or designed horsepower of the engine. The engine experiencing the deration event therefore has a reduced power output capability relative to the rated power output. The deration can be caused by various factors, such as a limited amount of oxygen available for combustion, high engine temperatures, poor fuel quality, poor engine health or other conditions of the engine, and the like. The oxygen concentration in the air may be limited due to, for example, a low ambient air pressure resulting from a relatively high altitude or elevation and/or poor air quality caused by a high concentration of exhaust gases in the air. The high engine temperatures may be caused by a relatively high ambient air temperature and/or a reduced ability to dissipate heat from the engine. During a deration event, the engine may only be able to produce a fraction of the rated power output (also referred to as horsepower), such as 60%, 75%, or 90% of the rated power output. Therefore, an operational setting for a particular section of a trip may designate that the engine provide throttle setting (e.g., notch setting) 8, but the actual power generated by the engine may correspond to throttle setting 6 if the engine is derated and not able to produce the greater power output. Due to the reduced propulsion provided by the engine, the vehicle system does not move as controlled (e.g., desired or commanded) when experiencing a deration event. Engine deration is undesirable due to the reduced control of the vehicle system and the reduced performance capability of the vehicle system.

However, this does not clarify, with reasonable certainty, what is or is not considered, according to applicant’s definition, a “deration event”.  For example, if the engine is old and, e.g., due to age or wear6, can only produce 95% of its rated horsepower at any given time, then does the old engine experience a continuous “deration event”, since the old engine “is not [e.g., never] capable of producing a power output that corresponds to the rated or designed horsepower of the engine”?  Moreover, in such an old engine case, what would it mean for the processor(s) to “generate control signals” to control movement “such that the first vehicle system does not derate”, when the engine is apparently always derated?  Or, if the vehicle system is operating above 10,000 ft elevation (e.g., near the Continental Divide), or at hot ambient temperatures, what would it mean for the processor(s) to “generate control signals” to control movement such that the engine does not derate and instead produces the rated or designed horsepower of the engine, e.g., when the power output of diesel engines (e.g., turbocharged engines) might typically goes down by, for example only, 1% to 2% per 1000 ft elevation (SAE, 1966) or by 1% for every 5°F above 85°F (Springer, 2007), simply due to environmental conditions, and algorithms for counteracting environmental conditions as they may pertain to the rated or designed (maximum) engine horsepower have apparently not been disclosed/described by applicant?  That is, particularly how did applicant fully compensate for the old engine or environmental conditions through generated “control signals” so that the old engine again produces the rated or designed (maximum) horsepower of the (e.g., new) engine, and “does not derate”?  This is unclear.
In a similar vein, in claim 1, lines 8ff, and in claim 13, lines 8ff, “generat[e] control signals to control movement of the first vehicle system along the route based on the prediction such that the first vehicle system does not derate” is indefinite and unclear from the teachings of the specification that particularly describes no “generat[ion]” of “control signals”, or “control signals” that are based on the prediction such that the first vehicle system does not derate, with “the prediction” also having insufficient antecedent basis and being unclear (cf. claim 14 which refers to “the predicting” as if it is apparently separate/different from “the prediction”7).
Throughout the claims, the phrase(s), “control signals . . . to [intended function]” (cf. claims 1, 8, 10, 11, 13, 15, 17, 18, and 20) is/are indefinite since applicant recites an apparent intended function/result of control signals without reciting structure, material, or acts capable of performing the intended function or achieving the result, or otherwise limiting the performance of the function to that disclosed/described in the specification and equivalents thereof, rendering the metes and bounds of the claim unclear, e.g., as pure functional claiming.
In claim 6, lines 2ff, “the predictive deration model determining . . .” is indefinite from the teachings of the specification which apparently does not clarify particularly how the model might determine anything (e.g., is the model intelligent, and if so, by what means, mechanism, or instrumentality has intelligence been imparted to the model?)
In claim 8, lines 4ff, “a power output that would be provided by the first vehicle system through the one or more designated geographic areas responsive to predicting that the first vehicle system will not experience the deration event” is indefinite and not reasonably certain from the teachings of the specification that does not define what would or would not be a power output “that would be provided” under the stated circumstance (cf. published paragraphs [0073] and [0075]).
In claim 9, line 3, “. . . processors are configured to generate the reduced power output” is unclear and indefinite from the teachings of the specification (e.g., how do the one or more processors generate power output in the context of the claim?)
In claim 10, lines 5ff, and in claim 17, lines 5ff, “relative to designated power outputs that would be allocated among the propulsion-generating vehicles responsive to predicting that the first vehicle system will not experience the deration event” is indefinite from the teachings of the specification and in the claim context that does not clarify what the “would be” allocation would, in fact, be.
In claim 11, line 2, and in claim 18, lines 1ff, “control signals” that are “generate[d]” in order “to modify one or more vehicle characteristics . . .” including a type of propulsion-generating vehicle, is indefinite from the teachings of the specification.
In claim 11, line 5, and in claim 18, line 5, “a type of propulsion-generating vehicle in the first vehicle system” is indefinite from the teachings of the specification (e.g., “type” defined particularly how?)
In claim 12, lines 4ff, “to provide less power output through the one or more designated geographic areas than a power output that would be provided by the first vehicle system responsive to predicting that the first vehicle system will not experience the deration event” is indefinite from the teachings of the specification and in the claim context that does not clarify what the “would be” provided power output would, in fact, be.
In claim 15, lines 3ff, “relative to a power output that would be provided by the first vehicle system through the one or more designated geographic areas responsive to predicting that the first vehicle system will not experience the deration event” is indefinite from the teachings of the specification and in the claim context that does not clarify what the “would be” provided power output would, in fact, be.
In claim 19, lines 4ff, “a power output that would be provided by the first vehicle system responsive to predicting that the first vehicle system will not experience the deration event” is indefinite from the teachings of the specification and in the claim context that does not clarify what the “would be” provided power output would, in fact, be.
In claim 20, lines 10ff, “generate control signals to control movement of the first vehicle system along the scheduled route, based on the prediction, such that the first vehicle system does not derate” is indefinite and unclear from the teachings of the specification that particularly describes no “generat[ion]” of “control signals”, or “control signals” that are based on the prediction such that the first vehicle system does not derate, with “the prediction” also having insufficient antecedent basis and being unclear.
In the last two lines of claim 20, “relative to the movement of the first vehicle system responsive to predicting that the first vehicle system will not experience the deration event” is indefinite from the teachings of the specification and in the claim context that does not clarify what the “would be” movement would, in fact, be, with “the movement” also being unclear for lacking sufficient antecedent basis, e.g., since that (would be) movement has not yet been introduced into the claim.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 and Step 2A, Prong I:
Claim(s) 1 to 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of predicting that a first vehicle system scheduled to travel along a route will experience a deration event when traveling through one or more geographic areas along the route, e.g., by predicting, using a predictive deration model, that a first vehicle system scheduled to travel along a route will experience a deration event when traveling through one or more designated geographic areas along the route, the predictive deration model generated based on historical data of deration events experienced by plural vehicle systems, the historical data including at least geographic locations of the deration events and times of the year in which the deration events occurred, generating control signals to control movement of the first vehicle system along the route based on the prediction such that the first vehicle system does not derate when traveling through the one or more designated geographic areas along the route, receiving trip information that identifies a time of the year that the first vehicle is scheduled to travel along the route and the one or more designated geographic areas through which the first vehicle is scheduled to travel, and to input the trip information into the predictive deration model, wherein the predictive deration model is configured to categorize and compare the trip information to the historical data of deration events, and the one or more processors are configured to predict that the first vehicle system will experience the deration event based on an extent that data in categories of the trip information matches data in the same categories of the historical data of deration events, wherein the historical data of the deration events is obtained from a diagnostic database and generate the predictive deration model based on the historical data of the deration events; wherein the historical data of deration events also includes vehicle characteristics of the vehicle systems that experienced the deration events; wherein it is predicted that the first vehicle system will experience the deration event in response to the predictive deration model determining that a time of the year that the first vehicle is scheduled to travel along the route and vehicle characteristics of the first vehicle system match the time of the year and the vehicle characteristics of one or more of the vehicle systems that experienced the deration events along the same one or more designated geographic areas; wherein the vehicle characteristics of the vehicle systems that experienced the deration events include one or more of type of propulsion-generating vehicles in the vehicle systems, rated power output capability of engines in the propulsion-generating vehicles, number of the propulsion-generating vehicles in the vehicle systems, total weight of the vehicle systems, or vehicle makeup of the vehicle systems; wherein the control signals are generated for the first vehicle system to provide a reduced power output through the one or more designated geographic areas, the reduced power output being less than and relative to a power output that would be provided by the first vehicle system through the one or more designated geographic areas responsive to predicting that the first vehicle system will not experience the deration event; wherein the historical data of deration events includes power outputs provided by the vehicle systems during the deration events, and the reduced power output is generated based on the power outputs provided by the vehicle systems during the deration events to reduce a likelihood of the first vehicle system experiencing the deration event; wherein the first vehicle system includes multiple propulsion-generating vehicles, and the one or more processors are configured to generate the control signals to redistribute designated power outputs to be provided by the propulsion-generating vehicles of the first vehicle system as the first vehicle system travels through the one or more designated geographic areas relative to designated power outputs that would be allocated among the propulsion-generating vehicles responsive to predicting that the first vehicle system will not experience the deration event; wherein the control signals are generated to modify one or more vehicle characteristics of the first vehicle system prior to traveling through the one or more designated geographic areas to reduce a likelihood of the first vehicle system experiencing the deration event, the one or more vehicle characteristics including one or more of a type of propulsion-generating vehicle in the first vehicle system or a number of propulsion-generating vehicles in the first vehicle system that provide power output to propel the first vehicle system; wherein a trip plan for the first vehicle system is generated or selected, the trip plan designating throttle settings for the first vehicle system to provide less power output through the one or more designated geographic areas than a power output that would be provided by the first vehicle system responsive to predicting that the first vehicle system will not experience the deration event; prior to the predicting, receiving trip information that identifies a time of the year that the first vehicle is scheduled to travel along the route and the one or more designated geographic areas through which the first vehicle is scheduled to travel; and inputting the trip information into the predictive deration model;  wherein the historical data of deration events includes power outputs provided by the vehicle systems during the deration events, and the method further includes determining the reduced power output of the first vehicle system based on the power outputs provided by the vehicle systems during the deration events; wherein the first vehicle system includes multiple propulsion-generating vehicles, and the control signals are generated to redistribute designated power outputs to be provided by the propulsion-generating vehicles of the first vehicle system as the first vehicle system travels through the one or more designated geographic areas relative to designated power outputs that would be allocated among the propulsion-generating vehicles responsive to predicting that the first vehicle system will not experience the deration event; wherein the control signals are generated to modify one or more vehicle characteristics of the first vehicle system prior to traveling through the one or more designated geographic areas to reduce a likelihood of the first vehicle system experiencing the deration event, the one or more vehicle characteristics including one or more of a type of propulsion-generating vehicle in the first vehicle system or a number of propulsion-generating vehicles in the first vehicle system that provide power output to propel the first vehicle system; generating or selecting a trip plan for the first vehicle system based on the prediction, the trip plan designating throttle settings for the first vehicle system to provide less power output when traveling through the one or more designated geographic areas than a power output that would be provided by the first vehicle system responsive to predicting that the first vehicle system will not experience the deration event; wherein trip information is received that identifies a scheduled route of a first vehicle system, a time of the year that the first vehicle travels the scheduled route, and vehicle characteristics of the first vehicle system, the trip information is compared to historical data of deration events experienced by plural vehicle systems to predict that the first vehicle will experience a deration event at one or more designated geographic locations along the scheduled route at the time of the year, the historical data including at least geographic locations of the deration events and times of the year in which the deration events occurred, control signals are generated to control movement of the first vehicle system along the scheduled route, based on the prediction, such that the first vehicle system does not derate at the one or more designated geographic locations along the scheduled route at the time of the year, and wherein the control signals are generated to one or more of (i) reduce a power output provided by the first vehicle system or (ii) redistribute power outputs provided by multiple propulsion-generating vehicles of the first vehicle system when traveling through the one or more designated geographic locations to modify movement of the first vehicle system relative to the movement of the first vehicle system responsive to predicting that the first vehicle system will not experience the deration event.
 This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because the predicting could be practically performed in the human mind as a mental process e.g., by a train engineer, and the predictive deration model used in the predicting is a mathematical concept.8
For example, Sarah could be conducting a hybrid freight train consist over the Continental Divide, and tell her dispatcher, “Steve, on the route you’ve given me for today, look I was able to put 70 MWh into storage descending the Sierra Nevada and I don’t want to overwork the diesels and have them derate on me because of temperature like they have often done in the past.  So at 25 mph I’m going to limit the Diesels to Notch 6 on my way up and boost with the EMs [electric motors] using storage in order to make up the difference.  Even at 14,000+, I think we should be fine with diesel output – the ET44ACs are up to the task!  And Edna went through the calculations for fuel savings – it is significant.”
Step 2A, Prong II:
Additionally, the abstract idea is not integrated by the recitation of additional elements/limitations into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) particular machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., generating the control signals, i.e., “apply it”9), is recited in or encompassed by the claims.
Step 2B:
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., generating any control signals whatsoever to perform recited functions, i.e., “apply it” in any way, e.g., for example, that might cause the first vehicle system not to derate, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, for example as indicated in applicant's specification at published paragraphs [0003] and [0004], and moreover, the generically recited computer elements (e.g., the one or more processors, the predictive deration model, the diagnostic database, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a first vehicle system e.g., including one or more propulsion-generating vehicles, etc.) is not enough to transform the abstract idea into a patent-eligible invention (Flook[10]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Young et al. (2014/0156175) teaches at paragraph [0027] that engine operating parameters such as horsepower may be recorded as a haul truck travels along a route to determine exactly where in the haul cycle the de-rate will occur, so that corrective action may be taken to avoid the de-rate.
Slaton et al. (2014/0277995) determines de-rates based on inlet air pressure, inlet air temperature, etc.
Engelhardt (2018/0136004) controls a vehicle on a route in order to avoid derates.
The literature reveals how the maximum horsepower of (e.g., turbocharged, diesel) engines varies e.g., with temperature, pressure, humidity, etc.  For example, Joyner (SAE, 1966) teaches at page 341, “Diesel engine output is affected by altitude, but not to the same degree as carbureted engines.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        4 Diesel particulate filter
        5 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        6 Factors that decrease engine output may include cylinder blow by/loss of compression, incomplete/poor fuel atomization due to nozzle wear, carbon deposits on valves, improper valve/injection timing, etc.
        7 For example, if “the prediction” is intended to mean “the predicting”, and vice-versa, then why is applicant using two different claim terms to signify the same thing (cf. MPEP 2173.05(o))?
        8 See MPEP 2106.04, II., A., 2., “See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) (‘Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract’)”
        9 Quoting Parker v. Flook, 437 U.S. 584 (1978), “The notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula; the Pythagorean theorem would not have been patentable, or partially patentable, because a patent application contained a final step indicating that the formula, when solved, could be usefully applied to existing surveying techniques. The concept of patentable subject matter under 101 is not "like a nose of wax which may be turned and twisted in any direction . . . ." White v. Dunbar, 119 U.S. 47, 51.”
        10 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)